              Case 1:20-cv-00130-ABJ Document 13 Filed 01/31/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


    AARON CANTÚ, et al.,

                               Plaintiffs,

    v.                                                            Civil Action No. 20-00130 (KBJ)

    DISTRICT OF COLUMBIA, et al.,

                               Defendants.


                                   JOINT NOTICE OF RELATED CASES

           The Parties provide notice pursuant to LCvR 40.5(b) that this case, Civil Action No. 20-

130, is “related” to Horse v. District of Columbia, Civil Action No. 17-1216 (ABJ), and Schultz v.

District of Columbia, Civil Action No. 18-120 (ABJ), under the meaning of LCvR 40.5(a)(3).

Under LCvR 40.5(a)(3), “[c]ivil, including miscellaneous, cases are deemed related when the

earliest is still pending on the merits in the District court and they … involve common issues of

fact, or … grow out of the same event or transaction ….”

           Plaintiffs’ claims allegedly arise out of an arrest of numerous individuals that took place

on January 20, 2017 near 12th and L Street Northwest in Washington, D.C. See Complaint for

Damages [6-1] at ¶ 49. As in both Horse and Schultz, plaintiffs here allege that in making the arrest

at that location, defendants violated their rights under federal law by arresting them without

probable cause, subjecting them to excessive force, retaliating against them for engaging in

protected speech, and subjecting them to unlawful conditions of confinement. Both Horse and

Schultz remain pending before Judge Amy Berman Jackson. Accordingly, the cases are “related”

under LCvR 40.5(a)(3). 1


1
    The Parties file this Notice jointly and thus agree to waive the service requirement of LCvR 40.5(b)(3).
         Case 1:20-cv-00130-ABJ Document 13 Filed 01/31/20 Page 2 of 2




Dated: January 31, 2020.                   Respectfully submitted,


 /s/ David L. Scher                        KARL A. RACINE
 David L. Scher [474996]                   Attorney General for the District of Columbia
 HOYER LAW GROUP, PLLC
 1300 I Street, N.W., Suite 400E           TONI MICHELLE JACKSON
 Washington, D.C. 20005                    Deputy Attorney General
 dave@hoyerlawgroup.com                    Public Interest Division
 Tel: (202) 975-4994
 Fax: (813) 375-3710                       /s/ Fernando Amarillas
                                           FERNANDO AMARILLAS [974858]
 Counsel for Plaintiffs                    Chief, Equity Section

                                           /s/ Micah Bluming
                                           MICAH BLUMING [1618961]
                                           SCOTT P. KENNEDY [1658085]
                                           Assistant Attorneys General
                                           441 Fourth Street, N.W.
                                           Suite 630 South
                                           Washington, D.C. 20001
                                           (202) 724-7272
                                           (202) 730-1833 (fax)
                                           micah.bluming@dc.gov
                                           scott.kennedy@dc.gov

                                           Counsel for Defendants




                                       2
